Citation Nr: 0709091	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

2.  Entitlement to service connection for gastroesophageal 
reflux disease as secondary to service connected duodenal 
ulcer disease.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In a May 2004 decision, the Board 
denied the veteran's claim for an increased rating for ulcer 
disease.  In June 2004, the veteran filed a motion for 
reconsideration of the Board's May 2004 decision.  The motion 
was denied in October 2004 and the veteran filed a timely 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims (Court) appealing the May 2004 Board 
decision.

In an August 2006 order, the Court vacated the Board's May 
2004 decision because it found the Board's reasons or bases 
for denying an increased disability rating were inadequate 
when the Board dismissed the veteran's account of his 
symptoms contained in his substantive appeal because those 
symptoms were generally controlled by medication.  The Court 
said it read the substantive appeal as showing his symptoms 
were not controlled by medication.  The Court also said the 
Board substituted its own medical opinion when it determined 
the veteran's symptoms were related to gastroesophageal 
reflux disease (GERD) and not his duodenal ulcer.  The Court 
remanded the issue for readjudication. 

The Board also takes note of ongoing development at the RO 
during the time the increased rating issue was before the 
Court.  In a December 2005 rating decision, the RO denied the 
veteran's claim for service connection for GERD as secondary 
to his service-connected duodenal ulcer.  A review of the 
claims folders shows the veteran filed a request for 
reconsideration in March 2006 that could be considered a 
Notice of Disagreement and thus an appeal to this denial.  In 
view of other Court guidance, as discussed below, the 
appellate process has begun for that issue and it is listed 
on the title page.  

Further, in April 2006 the veteran filed a claim, pursuant to 
38 U.S.C.A. § 1151, for misdiagnosis and mistreatment of his 
duodenal stomach condition.  That and numerous other issues 
are in various stages of notice and development.  Those 
issues, have not, however, been developed for appellate 
review and the instant appeal is limited to the issues listed 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required on his part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim on appeal in light of the 
Court's decision in this matter.  Further examination with a 
medical opinion is needed.  As this issue is one for an 
increased rating, the Board finds that current evidence and 
readjudication also are necessary.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartmann v. Nicholson, which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of his claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

A review of the claims folders shows ongoing development in 
the related matters before the RO noted above.  For example, 
a VA examiner opined in October 2005 that there was no 
relation between the veteran's GERD and his service-connected 
duodenal ulcer, but a private physician, Dr. R.R.P., in a 
March 2006 letter, said there was a possible relationship 
between the veteran's surgery for ulcers and his significant 
and increased reflux.  Neither the VA nurse practitioner nor 
Dr. R.R.P. had access to the claims file.  Neither provides 
much medical reasoning for the opinion advanced.  In a 
February 2002 VA examination, a VA staff physician expressed 
uncertainty whether the veteran's continued symptoms were 
based on peptic ulcer disease.

The Board notes the Court's remand order highlighted a 
portion of Diagnostic Code 7305 where the VA Rating Schedule 
states that for a 20 percent rating for a duodenal ulcer 
disability a veteran must show "recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations."  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).  On remand, 
the RO should conduct a new VA examination with this standard 
specifically addressed.  Therefore, another effort should be 
made to request any relevant private and VA medical evidence 
that should be added to the claims file.

As noted above, the issue previously considered was the 
increased rating issue.  With the filing of a notice of 
disagreement, the appellate process is initiated, leading to 
issue number 2 being listed on the title page.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  A statement of the case on 
this issue should be issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If any other medical records are 
identified by the veteran or his 
representative as part of this 
development, they should be sought and 
obtained by the RO to the extent possible.  
Copies of all correspondence related to 
obtaining medical records should be 
associated with the claims file.

3.  The RO should provide the appellant 
and his representative with a statement of 
the case on the secondary service 
connection issue.  Appellant and his 
representative are notified that to keep 
the issue in appellate status, a timely 
substantive appeal must be filed.  If not, 
the appeal as to this issue should be 
closed.

4.  Then the RO should schedule the 
veteran for a new examination by a 
physician and attempt to determine the 
veteran's objective symptoms and 
manifestations that might be related to 
his service connected duodenal ulcer in 
light of Diagnostic Code 7305.  To fulfill 
the order of the Court, the RO should 
ensure that the examiner opine, in 
writing, the nature of any symptoms and 
whether such symptoms are due to the 
veteran's service-connected duodenal ulcer 
or to a non-service connected disorder 
such as GERD.  The RO should request the 
examiner to review the claims file before 
the examination and to explain why his or 
her opinion on whether the veteran's 
symptoms may be related to his service-
connected duodenal ulcer or to some other 
disorder differs from the opinions of the 
VA nurse practitioner in October 2005, of 
Dr. R.R.P. in March 2006, and of the 
veteran in his July 2003 substantive 
appeal.  Further, if the secondary service 
connection remains on appeal (i.e., a 
substantive appeal was filed) an opinion 
should be offered and explained, with 
medical support, whether the GERD is 
related or aggravated by the service 
connected ulcer disease.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 10 percent for his service-connected 
duodenal ulcer, and the secondary service 
connection question if it remains on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



